COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00643-CR

Donovan Darren Levoy Meadows             §    From the 89th District Court

                                         §    of Wichita County (51,786-C)

v.                                       §    April 30, 2015

                                         §    Opinion by Justice Sudderth

The State of Texas                       §    (nfp)

                         JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals. This court

has again considered the record on appeal in this case and holds that there was

no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth________________
                                        Justice Bonnie Sudderth